Citation Nr: 1603403	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-19 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral plantar warts (foot condition). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1973 to July 1977 and from December 1980 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim of service connection for bilateral plantar warts. Subsequently, jurisdiction of the Veteran's claim was transferred to the RO in Providence, Rhode Island.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) on October 12, 2015; a transcript of the said hearing has been associated with the claims folder and is of record. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that his plantar warts are etiologically related to his military service.  


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral foot condition have been met. 38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because the benefit sought on appeal is being granted. Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Service Connection - Bilateral Foot Condition

The Veteran claims that his current foot condition, to include plantar warts, is related to his diagnosis and treatment of plantar warts while in service. Specifically, the Veteran asserts that his current foot condition has been ongoing since he was first diagnosed with plantar warts during active service in 1981; the Veteran contends that his current condition is a continuation of that diagnosis. The Board finds that, while the VA Compensation and Pension (C&P) examination afforded to the Veteran for this condition did conclude a negative nexus, the lay evidence, to include the Veteran's lay statements and testimony, puts the claim in at least equipoise. As such, resolving all reasonable doubt in favor of the Veteran, his claim for service connection for a foot condition must be granted. 

Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran clearly has a foot condition specifically regarding hyperkeratosis, or excess/abnormal thickening of the outer layer of the skin. The Board notes that initially the Veteran's claim was denied by the RO based on the fact that there was no evidence of plantar warts, but rather calluses. However, a close review of the VA treatment records demonstrates that the Veteran may in fact suffer from warts. In this regard, the Board notes that in several VA treatment records, the treating physicians have used warts and calluses interchangeably, in conjunction with each other, or both. In a more recent visit, the Veteran's VA treatment record showed a diagnosis for hyperkeratosis of which was identified as "callus/warts".  See VA Treatment Records, dated January 2, 2013. Additionally, during his April 2012 VA examination, the VA examiner explicitly noted a history of plantar warts. 

The Board finds that such evidence puts the question of a current disability in at least equipoise, and as such, the Board must resolve such question in favor of the Veteran. Accordingly, the first element of service connection is established.  

Moving to the in-service injury or incurrence, the Board notes that the Veteran's service treatment records (STR) clearly demonstrates that the Veteran was diagnosed and treated for plantar warts during his active duty service. The STR's notes a diagnosis during an April 1981 treatment for his right foot; treatment included trimming away the excess skin and daily soaking of his feet. The Board notes that such treatment records firmly establish the requisite in-service injury or incurrence of the claims injury. 

Finally, the Board notes that the Veteran was afforded a VA examination for his claimed foot condition in April 2012. As part of the examination, the VA examiner noted the Veteran's medical history as well as an in-person examination. While the examiner noted the Veteran's history of plantar warts, to specifically include his in-service incurrence, the examiner nonetheless concluded that the Veteran's did not suffer from plant warts at the time of the examination, and therefore, no nexus analysis or conclusion was provided. 

An addendum nexus opinion was obtained by the VA in April 2014, to determine the etiology of any claimed foot condition. The examiner, not having examined the Veteran, and based exclusively on the notes of the previous examinations and past medical history, concluded a negative opinion regarding the Veteran's claim. The examiner concluded that the Veteran's foot condition was not plantar warts, but rather calluses due to a hammertoe deformity. Specifically, the examiner noted that after the Veteran's initial diagnosis in 1981, no additional treatment records showed other any issues with his feet during or after service, to include his exit examination. As such, the Veteran's condition was less likely than not related to his injury during service. 

The Board takes issue with the VA examiner's conclusion and rationale for this claimed condition on several fronts. Most significantly, the Board notes that the April 2014 examination was based largely on the fact that there had been no complaints or treatments for the Veteran's foot condition since 1981. The Board finds that this is untrue when considering the Veteran's lay statements, which the Board finds to be credible and competent. The Veteran has continuously asserted, to include in his initial claim and his hearing testimony, that he has self-treated his condition since his initial diagnosis in 1981, which included trimming such excess skin and soaking his feet; a regimen that most certainly does not require him to visit the doctor's office on every occurrence, and of which he is certainly competent to complete. Therefore, treatment records, or there in lack of, cannot be dispositive of the existence of an ongoing chronic condition. 

Additionally, the VA examiner also opined that the Veteran's actual foot disability is related to calluses as a result of a hammertoe deformity. However, as the examiner based a negative nexus for the claimed plantar warts on the fact the there was no treatment/medical evidence of such, it would be similarly inconsistent to related the Veteran's foot condition to a hammertoe deformity in which absolutely no evidence of record demonstrates the Veteran has ever suffered from such a condition. Indeed, even the April 2012 examination, on which that addendum opinion is based upon, explicitly noted no evidence of any hammertoe. 

As such, the Board finds that the VA examination and accompanying addendum opinion to be inadequate for adjudication and of little probative value with regards to this condition. The nexus opinion provided in April 2014, is not only logically inconsistent, but it is also based on an inaccurate factual premise, that such treatment for his feet had not been ongoing, through the years, as had been claimed by the Veteran. 
Therefore, turning to the lay evidence of record, the Board finds that the Veteran's lay statements and testimony to be both credible and competent. With regards to the former, the Board notes that the Veteran has been consistent throughout the claims period with regards to self-treatment of his condition since its incurrence in 1981, throughout his active service, until present. Additionally, the Board finds the Veteran competent to attest to the fact that he suffered from this condition since service and had been treating himself. While the Veteran is a lay person, he is certainly able to identify physical symptoms such as excess skin growth on the bottom of his feet, and he is competent to treat such condition by soaking his feet and trimming it down. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds that the Veteran's lay statements and testimony to be highly probative, and puts the evidence in favor of establishing a continuous condition since his initial diagnosis during service. 

Consequently, the Board finds that resolving all reasonable doubt in favor of the Veteran, the Veteran has been suffering from bilateral foot condition since his service, and as such, his claim for service connection must be granted. 


ORDER

Entitlement to service connection for planter warts is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


